Citation Nr: 9931374	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a right leg 
disorder.

3.  The propriety of the initial 10 percent rating assigned 
for
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from February 1941 to June 1945.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, denied the 
veteran's petition to reopen a claim that earlier had been 
denied for service connection for a back condition.  The RO 
also denied his claim for service connection for a right leg 
disorder and granted his claim for service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
10 percent rating.  He appealed to the Board of Veterans' 
Appeals (Board), requesting that his claim concerning his 
back condition be reopened and service connection granted; 
that service connection also be granted for his right leg 
disorder; and that a higher initial rating be assigned for 
his PTSD.

Although styled by the RO as a claim for an increased rating 
(IR) for the PTSD, the Board has recharacterized this issue 
as involving the propriety of the initial 10 percent rating 
assigned in light of the important distinction noted by the 
United States Court of Appeals for Veterans Claims (Court)-
formerly the United States Court of Veterans Appeals-in the 
recently-issued case of Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board will adjudicate the claims concerning the back and 
right leg, whereas the claim contesting the propriety of the 
initial rating assigned for the PTSD will be addressed in the 
REMAND following the ORDER portion of the DECISION.


FINDINGS OF FACT

1.  In September 1980, the RO denied the veteran's claim for 
service connection for a back condition because there was no 
competent medical evidence suggesting that he had a chronic 
back disability that was incurred in or aggravated by his 
service in the military; the RO notified the veteran of the 
denial but he did not file an appeal.  

2.  The evidence that has been added to the record since the 
September 1980 RO decision is either duplicative of evidence 
that was on file when that decision was made or does not tend 
to show that the veteran has a chronic back disability 
related to his service in the military.

3.  There is no competent medical evidence of record 
suggesting that the veteran has a right leg (or knee) 
disorder.


CONCLUSIONS OF LAW

1.  The RO's September 1980 decision denying the veteran's 
claim for service connection for a back condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  As new and material evidence concerning the claim for 
service connection for a back condition has not been 
submitted, the requirements to reopen the claim have not been 
met.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim for service connection for a right leg disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Condition

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The RO initially denied the veteran's claim for service 
connection for a back condition in September 1980.  The only 
medical evidence of record at the time of that RO decision 
were records concerning treatment he received in June 1956 
for gastritis and in November 1967 for a possible kidney 
stone.  The RO also considered other medical evidence later 
in September 1980 concerning treatment he received in August 
1976 for complaints of dizziness, nausea, vomiting, and 
headaches; there was absolutely no mention of a back 
condition.

Other evidence considered by the RO were written statements 
from the veteran, including his application for VA 
compensation benefits (on VA Form 21-526), wherein he alleged 
that he injured his back during service and that he had 
chronic residuals from the trauma.  The RO also obtained some 
of his military records from the National Personnel Records 
Center (NPRC) confirming that he engaged in combat against 
enemy forces during World War II-as a platoon sergeant in 
Company C of the 101st Tank Destroyer Battalion-and that, as 
a result of his combat service, he received, among others, 
the Purple Heart Medal.  The NPRC further indicated that 
there were no actual medical records concerning his military 
service because they apparently were destroyed in a fire at 
that facility in 1973.

The RO notified the veteran of its decision denying his 
claim, and of his procedural and appellate rights, in letters 
that it sent him in September and October 1980.  He did not 
timely appeal; thus, the RO's decision became final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.

In May 1997, the veteran petitioned the RO to reopen his 
claim.  The RO denied his petition to reopen the claim in 
October 1997, and this appeal ensued.

If evidence that is both "new and material" is presented or 
secured with respect to a claim that, as here, has been 
denied by the RO and not timely appealed, the Secretary of VA 
shall reopen the claim and review the former disposition of 
it.  See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial in order to determine whether the claim must be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the September 1980 RO decision that would 
permit the reopening of the claim for service connection for 
a back condition.

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
The two-step analysis involves two questions:  (1) Is the 
evidence at issue "new," that is, not of record at the time 
of the last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is it 
"material," i.e., is it relevant and probative of the issue 
at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claim in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard without first remanding the claim to the RO is 
not prejudicial to the veteran because, for the reasons noted 
below (i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under the two- or three-prong tests for 
reopening claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).

The evidence associated with the claims file since the 
September 1980 RO decision consists of:  a) several written 
statements from the veteran, along with copies of his service 
personnel records and several newspaper articles and other 
memorabilia concerning his combat service during World War 
II; b) several written statements from his wife; c) several 
written statements from his representative; d) additional 
correspondence from the NPRC; e) the reports of various VA 
medical examinations; f) a statement from one of his private 
treating physicians; and g) records concerning treatment he 
received at the VA Medical Center (VAMC) in Syracuse, New 
York.

The personnel records from service are duplicate copies of 
those that were considered by the RO prior to denying the 
claim in September 1980, so this evidence is not "new."  
Also, because the NPRC informed the RO prior to denying the 
claim in September 1980 that no medical records from service 
would be available for consideration, since they apparently 
were destroyed in the 1973 fire at that facility, the 
additional correspondence from the NPRC that has been 
submitted more recently reiterating this, including in August 
1997, also does not constitute "new" evidence.  Moreover, 
the fact that the veteran's service medical records (SMRs) 
are not available for consideration in this case, while 
unfortunate, is of little consequence to his appeal since he 
acknowledged in a March 1998 statement that he did not 
request or receive treatment from a doctor at any time during 
service after injuring his back because he was scheduled to 
begin a 45-day furlough (to his home) very shortly after the 
incident in question occurred.  He said that, as a result, 
his captain simply bandaged his back and sent him on his way, 
without any further treatment during service.  Hence, his 
SMRs, even if available, would not tend to show that he 
experienced back symptoms in service or that a back condition 
was diagnosed.

The newspaper articles and other memorabilia concerning the 
veteran's service during World War II are new in the sense 
that they were not previously of record.  However, the RO 
acknowledged when denying his claim in September 1980 that he 
engaged in combat against enemy forces during World War II 
and, as a result, received, among others, the Purple Heart 
Medal, which is per se indicative of service in combat.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
fact that he engaged in combat against enemy forces during 
World War II does not, in turn, obviate the need to submit 
competent medical evidence of current disability and of a 
relationship between the current disability (present 
pathology) and his service in the military-here, the trauma 
he sustained when he fell off of the tank.  See Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sept. 20, 1999) (en banc).

None of the reports of the various VA medical examinations, 
or the statement from the veteran's private treating 
physician, or the records concerning the treatment he 
received at the VAMC in Syracuse, New York, contain any 
evidence of complaints pertaining to his back.  Instead, the 
records concern evaluation and treatment of totally unrelated 
conditions (e.g., PTSD, multiple facial malignancies and 
scars, a bilateral sensorineural hearing loss, chronic peptic 
ulcer disease (which the veteran and his wife refer to as a 
"nervous stomach," etc.)).  Therefore, this evidence, while 
"new," since it was not previously of record when the RO 
denied the claim in September 1980, is nonetheless not 
"material" because it does not tend to suggest that the 
veteran currently has a back condition of any sort (or has at 
any time previously), much less that it is a residual of the 
trauma he sustained in combat during service.  Lathan v. 
Brown, 7 Vet. App. 359, 365-66 (1995); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).

The various other written statements submitted by the 
veteran, his wife, and his representative also do not 
constitute "new" evidence since they merely reiterate 
contentions and arguments that were made prior to the RO 
denying the claim in September 1980.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  It always has been alleged by 
the veteran, and by those representing him or acting on his 
behalf, that he injured his back during service-either in 
1944 or 1945, when he fell off of a tank that was maneuvering 
up a mountain-and that he has chronic residuals from the 
trauma.  Furthermore, as neither he, his wife, nor his 
representative possesses the necessary medical expertise or 
training to competently render an opinion on a medical 
matter, such as the diagnosis or etiology of a disability, 
their allegations purporting to do so also are not 
"material."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Where, as here, resolution of the issue turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously denied 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
September 1980 RO decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran has a back condition that was either 
incurred in or aggravated by his service in the military.  As 
such, none of the evidence is "new and material" for the 
purpose of reopening the claim and the September 1980 denial 
remains final.  

The Board is aware of no circumstances in this case that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  In this regard, the Board notes that the veteran 
indicated in a May 1997 statement that all of the doctors who 
have treated his back since service are deceased, and that 
the records concerning the purported treatment have been 
destroyed.  Therefore, no such records are forthcoming.  The 
Board also finds that, inasmuch as the RO denied the claim on 
the same basis as the Board, and provided the veteran with an 
explanation as to why his petition to reopen was deficient, 
the "duty to inform" him of the evidence necessary to 
complete his application to reopen his claim has been met.  
Id.;38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II.  Right Leg Disorder

A preliminary determination that must be made concerning this 
claim is whether it is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran alleges that he injured his right leg 
(specifically, his right knee) in the same incident during 
service that he injured his back, and that he has chronic 
residuals stemming from the trauma.  Although, regrettably, 
as noted above, the veteran's service medical records (SMRs) 
are not available for consideration in his appeal, this is 
not dispositive of his claim because he indicated in the 
March 1998 statement that he did not receive any treatment 
from a doctor during service for his right leg (or knee).  He 
said that, instead, his captain simply bandaged the area 
injured and sent him on his way since he was scheduled to go 
on a 45-day furlough (to go home) shortly thereafter.  
He also denied requesting or receiving any treatment for his 
right leg (or knee) for the remainder of the time that he was 
on active duty in the military.  

Since he clearly engaged in combat against enemy forces 
during World War II, and received the Purple Heart Medal as a 
result of his combat service, the Board will accept as 
consistent with the circumstances of his service that he 
injured his right leg (knee) in the manner alleged.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 
this is not sufficient, in and of itself, to make his claim 
well grounded because there still must be competent medical 
evidence suggesting that he currently has a right leg (or 
knee) disorder of some sort, and that it is related to the 
trauma he sustained during service.  See Arms v. West, 12 
Vet. App. 188, 195 (1999); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  However, there is no such evidence in this 
case.

None of the medical evidence presently of record shows that 
the veteran has (or ever has had) a right leg or knee 
disorder.  Consequently, as he has not met his burden of 
submitting competent evidence of current disability, and of a 
nexus between that disability and service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  For the reasons 
explained above, the veteran's combat service does not 
obviate the need for such evidence.  See Arms, 12 Vet. App. 
at 195; Collette, 82 F.3d 389.  Further, even if the Board 
accepts as credible the veteran's assertions that he injured 
his right leg (or knee) in service, for reasons explained in 
connection with the petition to reopen the claim for service 
connection for a back disorder, neither the veteran, his 
wife, nor his representative, each of whom is a layperson, is 
competent to provide the evidence needed to support the 
claim.  See Espiritu, 2 Vet. App. at 492-4.  Medical 
evidence-and not just unsubstantiated allegations-is 
required to well ground a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Moreover, the Board is aware of 
no circumstances in this case that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would make his claims well grounded.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
In this regard, the Board reiterates that the veteran 
indicated in a May 1997 statement that all of the doctors who 
have evaluated and treated his right leg (or knee) since 
service are deceased, and that any records concerning the 
treatment have been destroyed. 

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
December 1997 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim and competent evidence 
suggesting that the condition claimed was incurred in or 
aggravated by service.  Clearly then, he is not prejudiced by 
the Board's decision to deny his claim on this same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  The 
Board also is satisfied that the VA has met its "duty to 
inform" him of the evidence necessary to support his claim 
(to warrant full consideration on the merits), and the 
reasons why the current claim is inadequate.  See 38 U.S.C.A. 
§ 5103(a). 
ORDER

The petition to reopen the claim for service connection for a 
back condition is denied.

As evidence of a well-grounded claim has not been submitted, 
service connection for a right leg (and knee) disorder is 
denied.


REMAND

The veteran's claim seeking a higher initial rating for his 
PTSD is well grounded.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Therefore, VA has a "duty 
to assist" him in developing the evidence pertinent to this 
claim, which includes having him undergo a more comprehensive 
VA psychiatric examination to obtain a medical opinion on the 
current severity of his PTSD.  38 U.S.C.A. § 5107(a); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
There is only one psychiatric examination of record, which he 
underwent in June 1997, and it does not contain sufficient 
information to adequately address the revised criteria of the 
rating schedule used to evaluate the severity of 
psychiatric disorders.  Therefore, another examination is 
necessary.  See 38 C.F.R. §§ 4.2, 19.9.

Accordingly, this claim hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the full nature, extent, and 
severity of his PTSD.  It is imperative 
that the psychiatrist who is designated 
to examine the veteran review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
tests and studies deemed appropriate by 
the examiner should be accomplished, and 
all clinical findings should be set forth 
in detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should indicate the percentage 
or portion of the score representing 
impairment due to the service-connected 
disorder.  As regards the veteran's PTSD, 
the examiner must specifically comment 
upon whether the service connected PTSD 
results in virtual isolation in the 
community, psychoneurotic symptoms 
bordering on gross repudiation of 
reality, or demonstrable inability to 
obtain or retain employment (pursuant to 
the former criteria) or whether the 
service-connected PTSD produces total 
occupational and social impairment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report..

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with the 
claims file, for immediate corrective action.  
38 C.F.R. § 4.2.

3.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim contesting 
the propriety of the initial 10 percent 
rating assigned for the PTSD in light of 
the Court's decision in Fenderson and all 
additional evidence received, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, then 
he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit evidence and arguments in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and afford due process; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







